Title: From Thomas Jefferson to Rolfe Eldridge, 4 March 1803
From: Jefferson, Thomas
To: Eldridge, Rolfe


          
            Dear Sir 
                     
            Washington Mar. 4. 1803.
          
          On the reciept of your favor of Feb. 26. I had enquiry made at the clerk’s office of the Supreme court, & recieved information that no such suit as that of Ld. Granville v. Davie or any others is on their docquet, nor any papers relating to it in their possession. Accept assurances of my esteem & best wishes.
          
            Th: Jefferson
          
        